DETAILED ACTION
Status of Claims: Claims 1, 5-11, 13-18, and 20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7-9, 11, 13, 18, and 20 are objected to because of the following informalities: 
Claim 1 at lines 7-8 recites “the indicated colliding time-frequency” which appears to refer to “colliding time-frequency resource”; please replace “the indicated colliding time-frequency” with --- the indicated colliding time-frequency resource---. 
Claim 7 at line 2 recites “a downlink control information (DCI)” which appears to refer to “a common DCI” in claim 1; please replace “a downlink control information (DCI)” with --- the common DCI ---. There is a similar problem in claim 11 and claim 18.
Claim 8 at line 2 recites “a colliding time-frequency resource” which appears to refer to “colliding time-frequency resource” in claim 1; please replace “a colliding time-frequency resource” with --- the colliding time-frequency resource---.
Claim 9 at line 13 recites “the indicated colliding time-frequency” which appears to refer to “an indicated time-frequency resource”; please replace “the indicated colliding time-frequency” with --- the indicated time-frequency resource---. 
Claim 13 at line 14 recites “a source of collision” which was mentioned previously in the claim; please replace “a source of collision”  with --- the source of collision ---. 
Claim 20 at line 2 recites “a second UL transmission” which was mentioned previously in claim 13; please replace “a second UL transmission”  with --- the second UL transmission ---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the L1 signaling" in line 3.  There is no antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8-10, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 20180035332 A1) in view of Lee et al. (US 20200008227 A1).
Regarding claim 1, Agiwal et al. disclose a method comprising: scheduling an enhanced mobile broadband (eMBB) uplink (UL) transmission by a user equipment (UE) in a new radio (NR) wireless network (paragraphs [0060-0061]; gNB schedules UL packet (eMBB) which may have lower priority compared to other packets (URLLC)); receiving a stop indicator from the wireless network (paragraph [0056]; receiving skipping indication or pre-emption indication 150 from the gNB/BS), wherein the stop indicator is carried in a common DCI that is sent to a plurality of UEs (paragraph [0117]; the preemption indication or the skipping indication can be included in group common DCI in PDCCH), and wherein the stop indicator indicates to stop the eMBB UL transmission within a colliding time-frequency resource (paragraph [0056]; the indication to the UEs is to skip/drop eMBB packets in the overlapped resources with the URLLC), and wherein the indicated colliding time-frequency in the common DCI is the same for the plurality of UEs (paragraphs [0060] [0110]; the indication 150 included in the common DCI can be signaled in broadcast (multicast) and can be for a group of UEs); subsequently, based on the received stop indicator, initiating a collision resolution for an ultra-reliable low latency communications (URLLC) uplink transmission (paragraph [0056]; the UE skips UL transmission (eMBB) in the URLLC symbols which overlaps with the UL packet retransmission or the UE drops UL packet transmission if it overlaps with URLLC symbols based on the received indication 150), wherein resources scheduled for the URLLC UL transmission collides with resources for the scheduled eMBB UL transmission (paragraph [0106]; colliding resources between URLLC and eMBB); and modifying the scheduled eMBB UL transmission based on the collision resolution (paragraph [0072] or FIG. 2; if the skipping indication is received, the UE skips UL transmission in the URLLC or drop the UL transmission). However, Agiwal et al. may not explicitly suggest wherein the collision resolution is further based on a determination of a source of the URLLC transmission. Lee et al. from the same or similar field of endeavor suggest collision resolution is based on a determination of a source of the URLLC transmission (paragraph [0121]; when resources of eMBB PUSCH/PUCCH and URLLC collide with each other in terms of the same UE, a rule may be defined to piggyback SR to an eMMB PUSCH, to drop PUSCH/PUCCH etc. When SR resources of eMBB PUSCH/PUCCH and URLLC overlap with each other in terms of different UE, puncturing or rate matching may be always required. This may be notified by the eNB to the UE to perform the specific rule). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Agiwal et al.’s method/system where the collision resolution is further based on a determination of a source of the URLLC transmission as suggested by Lee et al. to define a particular rule when considering collision in terms of the same UE or different UEs. The motivation would have been to improve the use of resources efficiently to reduce latency and to provide rapider services to end user (paragraph [0002]).
Regarding claim 5, Agiwal et al. further suggest wherein the URLLC UL transmission is from another UE (fig. 2 or paragraph [0051]).  
Regarding claim 6, Agiwal et al. further suggest wherein the collision resolution is received from the NR wireless network to initiate the collision resolution (paragraph [0056]; the skipping/pre-emption indication is received from the gNB/BS). 
Regarding claim 8, Agiwal et al. further suggest wherein the stop indicator to stop the UL eMBB transmission within a colliding time-frequency resource, and wherein the L1 signaling is a common downlink control information (DCI) (paragraphs [0060] [0110]; the indication 150 included in the common DCI can be signaled in broadcast (multicast) and can be for a group of UEs).  
Regarding claim 9, Agiwal et al. disclose a method comprising: scheduling a first uplink (UL) transmission for a user equipment (UE) in the NR wireless network (paragraphs [0060-0061]; gNB schedules UL packet (eMBB) which may have lower priority compared to other packets (URLLC)); detecting a collision between a second UL transmission and the scheduled first UL transmission (paragraph [0056]; determining if URLLC packet scheduled overlaps with one or more eMBB packets); creating a collision resolution command for the collision (paragraph [0056]; transmitting skipping indication or pre-emption indication 150 by the gNB/BS), wherein the collision resolution command includes a stop indicator to stop the scheduled first UL transmission within an indicated time-frequency resource (paragraph [0056]; the indication to the UEs is to skip/drop eMBB packets in the overlapped resources with the URLLC) (paragraph [0056]; the UE skips UL transmission (eMBB) in the URLLC symbols which overlaps with the UL packet retransmission or the UE drops UL packet transmission if it overlaps with URLLC symbols based on the received indication 150); and transmitting the collision resolution command to the UE in a common DCI to a plurality of UEs to stop the first UL transmission before its scheduled transmission (paragraph [0117]; the preemption indication or the skipping indication can be included in group common DCI in PDCCH), and wherein the indicated colliding time-frequency in the common DCI is the same for the plurality of UEs (paragraphs [0060] [0110]; the indication 150 included in the common DCI can be signaled in broadcast (multicast) and can be for a group of UEs). However, Agiwal et al. may not explicitly suggest wherein the collision resolution is further based on a determination of a source of the URLLC transmission. Lee et al. from the same or similar field of endeavor suggest collision resolution is based on a determination of a source of the URLLC transmission (paragraph [0121]; when resources of eMBB PUSCH/PUCCH and URLLC collide with each other in terms of the same UE, a rule may be defined to piggyback SR to an eMMB PUSCH, to drop PUSCH/PUCCH etc. When SR resources of eMBB PUSCH/PUCCH and URLLC overlap with each other in terms of different UE, puncturing or rate matching may be always required. This may be notified by the eNB to the UE to perform the specific rule). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Agiwal et al.’s method/system where the collision resolution is further based on a determination of a source of the URLLC transmission as suggested by Lee et al. to define a particular rule when considering collision in terms of the same UE or different UEs. The motivation would have been to improve the use of resources efficiently to reduce latency and to provide rapider services to end user (paragraph [0002]).			
Regarding claim 10, Agiwal et al. further suggest wherein the second UL transmission is for the UE (paragraph [0106]; URLLC and eMBB transmissions for same UE).  
Regarding claim 13, Agiwal et al. disclose a method comprising: scheduling a first UL transmission by a user equipment (UE) (paragraphs [0060-0061]; gNB schedules UL packet (eMBB) which may have lower priority compared to other packets (URLLC)); initiating a collision resolution driven by a stop indicator receiving from the network to stop the first scheduled UL transmission before its scheduled transmission within an indicated time- frequency resource (paragraph [0056]; receiving skipping indication or pre-emption indication 150 from the gNB/BS) (paragraph [0056]; the indication to the UEs is to skip/drop eMBB packets in the overlapped resources with the URLLC), wherein resources scheduled for a second UL transmission collides with resources for the scheduled first UL transmission (paragraph [0106]; colliding resources between URLLC and eMBB), and wherein the stop indictor is carried by a common DCI destined to a plurality of UEs from the network to stop the scheduled first UL transmission before its scheduled transmission (paragraph [0117]; the preemption indication or the skipping indication can be included in group common DCI in PDCCH) (paragraphs [0060] [0110]; the indication 150 included in the common DCI can be signaled in broadcast (multicast) and can be for a group of UEs); and modifying the scheduled first UL transmission based on the collision resolution (paragraph [0072] or FIG. 2; if the skipping indication is received, the UE skips UL transmission in the URLLC or drop the UL transmission). However, Agiwal et al. may not explicitly suggest determining a source of collision that triggers the stop indicator. Lee et al. from the same or similar field of endeavor suggest determining a source of collision that triggers the stop indicator (paragraph [0121]; when resources of eMBB PUSCH/PUCCH and URLLC collide with each other in terms of the same UE, a rule may be defined to piggyback SR to an eMMB PUSCH, to drop PUSCH/PUCCH etc. When SR resources of eMBB PUSCH/PUCCH and URLLC overlap with each other in terms of different UE, puncturing or rate matching may be always required. This may be notified by the eNB to the UE to perform the specific rule). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Agiwal et al.’s method/system the step of determining a source of collision that triggers the stop indicator as suggested by Lee et al. to define a particular rule when considering collision in terms of the same UE or different UEs. The motivation would have been to improve the use of resources efficiently to reduce latency and to provide rapider services to end user (paragraph [0002]).
Regarding claim 17, Agiwal et al. further suggest wherein the second UL transmission is from another UE (fig. 2 or paragraph [0051]).21 MDT-376 PATENT  
Regarding claim 20, Agiwal et al. further suggest wherein the stop indicator is derived from a collision caused by the first scheduled UL transmission and a second UL transmission (paragraph [0056]; determining if URLLC packet scheduled overlaps with one or more eMBB packets, and transmitting skipping indication or pre-emption indication 150 by the gNB/BS).
Claims 7, 11, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 20180035332 A1) in view of Lee et al. (US 20200008227 A1), and further in view of Papasakellariou (US 20180070369 A1).
Regarding claim 7, Agiwal et al. further suggest wherein the collision resolution is embedded in a downlink control information (DCI) without explicitly suggest specifying a transmit power control (TPC) offset for an HARQ-ACK feedback or for a physical uplink share channel (PUSCH) transmission. However, Papasakellariou from the same or similar field of endeavor suggest specifying a transmit power control (TPC) offset for an HARQ-ACK feedback or for a physical uplink share channel (PUSCH) transmission (paragraphs [0101-0102]; PUSCH transmission power from the UE provided by the gNB through TPC command in which the maximum PUSCH transmission power in decibels per milliwatt is determined based on offset specified). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Agiwal et al. and Lee et al.’s method/system the step of specifying a transmit power control (TPC) offset for an HARQ-ACK feedback or for a physical uplink share channel (PUSCH) transmission as suggested by Papasakellariou to ensure that no collision should take place between different uplink transmissions. The motivation would have been to achieve a reliability target for associated data (paragraph [0101]). 
Regarding claim 11, Agiwal et al. further suggest wherein the collision resolution is embedded in a downlink control information (DCI) without explicitly suggest specifying a transmit power control (TPC) offset for an HARQ-ACK feedback or for a physical uplink share channel (PUSCH) transmission. However, Papasakellariou from the same or similar field of endeavor suggest specifying a transmit power control (TPC) offset for an HARQ-ACK feedback or for a physical uplink share channel (PUSCH) transmission (paragraphs [0101-0102]; PUSCH transmission power from the UE provided by the gNB through TPC command in which the maximum PUSCH transmission power in decibels per milliwatt is determined based on offset specified). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Agiwal et al. and Lee et al.’s method/system the step of specifying a transmit power control (TPC) offset for an HARQ-ACK feedback or for a physical uplink share channel (PUSCH) transmission as suggested by Papasakellariou to ensure that no collision should take place between different uplink transmissions. The motivation would have been to achieve a reliability target for associated data (paragraph [0101]). 
Regarding claim 14, Agiwal et al. further suggest wherein the second UL transmission is for the UE (paragraph [0106]; URLLC and eMBB transmissions for same UE) without explicitly suggest the collision resolution is determined by the UE based on transmission power configuration of the UE. However, Papasakellariou from the same or similar field of endeavor suggest the collision resolution is determined by the UE based on transmission power configuration of the UE (paragraphs [0177-0178]; the UE can be configured by a serving gNB with an interference power reference value to account for presence of interference. The UE can determine a transmission power for transmission to account for the presence of interference). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Agiwal et al. and Lee et al.’s method/system where the collision resolution is determined by the UE based on transmission power configuration of the UE as suggested by Papasakellariou. The motivation would have been to reduce a probability of collision between two transmission (paragraph [0004]).  
Regarding claim 15, Papasakellariou further suggests wherein UE transmission power is high enough to support both the first UL and the second UL transmissions, and wherein the modified second UL transmission is puncturing the first UL transmission based on predefined rules and transmitting both the second UL and the first UL (paragraphs [0177] [0181] [0184]; to account for the presence of interference, particularly from UEs supporting the second service type that has lower transmission priority than the first service type, the UE can add the term min(0,P.sub.int,meas-P.sub.int,0) in a formula, for example such as the one in Equation 1, and the UE can determine a transmission power. the nominal transmission power is adjusted by P.sub.int,meas-P.sub.int,0. Further when a UE is configured to transmit data for the first service type and data for the second service type during a same time and the UE is power limited (required power exceeds P.sub.CMAX,c), the UE can prioritize power allocation to the transmission of the first service type and reduce a power for transmission of the second service type). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Agiwal et al. and Lee et al.’s method/system where UE transmission power is high enough to support both the first UL and the second UL transmissions, and wherein the modified second UL transmission is puncturing the first UL transmission based on predefined rules and transmitting both the second UL and the first UL as suggested by Papasakellariou. The motivation would have been to reduce a probability of collision between two transmission (paragraph [0004]). 
Regarding claim 16, Papasakellariou further suggests wherein UE transmission power is not high enough to support both the first UL and the second UL, and wherein the modified first UL transmission is one selecting from a modified first transmission group comprising allocating enough power for the second UL transmission while using remaining transmission power for the first transmission, puncturing the first UL transmission, and scaling down transmission power for both the first UL transmission and the first UL transmission (paragraph [0181]; nominal transmission power is adjusted by P.sub.int,meas-P.sub.int,0. Further when a UE is configured to transmit data for the first service type and data for the second service type during a same time and the UE is power limited (required power exceeds P.sub.CMAX,c), the UE can prioritize power allocation to the transmission of the first service type and reduce a power for transmission of the second service type). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Agiwal et al. and Lee et al.’s method/system where UE transmission power is not high enough to support both the first UL and the second UL, and wherein the modified first UL transmission is one selecting from a modified first transmission group comprising allocating enough power for the second UL transmission while using remaining transmission power for the first transmission, puncturing the first UL transmission, and scaling down transmission power for both the first UL transmission and the first UL transmission as suggested by Papasakellariou. The motivation would have been to reduce a probability of collision between two transmission (paragraph [0004]). 
Regarding claim 18, Agiwal et al. further suggest wherein the collision resolution is embedded in a downlink control information (DCI) without explicitly suggest specifying a transmit power control (TPC) offset for an HARQ-ACK feedback or for a physical uplink share channel (PUSCH) transmission. However, Papasakellariou from the same or similar field of endeavor suggest specifying a transmit power control (TPC) offset for an HARQ-ACK feedback or for a physical uplink share channel (PUSCH) transmission (paragraphs [0101-0102]; PUSCH transmission power from the UE provided by the gNB through TPC command in which the maximum PUSCH transmission power in decibels per milliwatt is determined based on offset specified). Therefore it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Agiwal et al. and Lee et al.’s method/system the step of specifying a transmit power control (TPC) offset for an HARQ-ACK feedback or for a physical uplink share channel (PUSCH) transmission as suggested by Papasakellariou to ensure that no collision should take place between different uplink transmissions. The motivation would have been to achieve a reliability target for associated data (paragraph [0101]). 
Response to Remarks/Arguments
Applicant’s remarks/arguments with respect to claim(s) 1, 9, and 13 have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476